DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 29-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,563,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the patent claims and the instant claims are directed to the same method of diagnosing and treating mTBI by determining the amount of certain miRNAs in a saliva sample and treating with neuroprotective therapies when the miRNA level is above a threshold value. The patent claims recite specific neuroprotective therapies and are thus a species that would anticipate the instant claims, which are not limited to those neuroprotective therapies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (WO 2017/019976, cited on IDS) and Boone et al. (Surgical Neurology International 2015).
Maheshwari et al. teach (see paragraphs 2-5) that traumatic brain injury (TBI) is a problem with epidemic magnitude. Mild TBI (mTBI), also called concussion, accounts for more than 77% of the total reported TBI cases in the United States. Approximately, 10-20% of mTBI patients complain of prolonged problems and some experience symptoms lasting more than a year. mTBI usually is a challenge for the clinicians to 
Maheshwari et al. teach at paragraphs 8-9 and claims 39-43 methods of diagnosing traumatic brain injury (TBI) in a subject, comprising (a) determining the level of one or more specific microRNAs (miRNAs) in a biological sample taken from the subject, and (b) comparing this level against the level of the same one or more miRNAs from a control subject not suffering from TBI, wherein an increase in the level of the one or more miRNAs is indicative that the subject may be suffering from TBI. The miRNAs named in claim 39 include miR-27b. The detection is done with Northern blot or a real-time PCR. The biological sample can be blood, CSF, urine, saliva or tissue. The biological sample can be obtained less than 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 or 14 days after the suspected traumatic episode. The method can further comprise obtaining another sample at a second time point and measuring miRNAs that include hsa-miR-20a, hsa-miR-27b, or hsa-miR-29c.

At paragraph 26 Maheshwari et al. teach that in addition to making diagnostic or prognostic determinations of disease and distinguishing patients with mTBI from patients having sTBI, the term "diagnosing" includes determining an appropriate treatment method for TBI. However, Maheshwari et al. do not specifically teach treating a subject diagnosed with mild TBI with neuroprotective therapies.
Boone et al. teach (see abstract) that intracranial hypertension worsens neurologic outcome in traumatic brain injury (TBI). Management guidelines from the Brain Trauma Foundation recommend measuring ICP to guide therapy. In particular, hyperosmolar therapy, which includes mannitol or hypertonic saline (HTS), is frequently administered to reduce ICP. Currently, mannitol (20%) is considered the gold standard hyperosmolar agent. However, HTS is increasingly used in this setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify subjects having elevated levels of miR-27b as suffering from mild TBI as taught by Maheshwari et al. and to further treat that subject with mannitol or hypertonic saline as taught by Boone et al. The person of ordinary skill in the art would have reason to measure expression levels of mir-27b as a diagnostic for mild TBI because Maheshwari et al. specifically teach this miRNA as a biomarker for TBI. The person of ordinary skill would immediately recognize that miR-27b can refer to either mir-27b-5p or miR-27b-3p. The person of ordinary skill would find it obvious to further treat patients identified as having mild TBI with mannitol or .

Claims 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. and Boone et al. as applied to claims 29-36 and 39 above, and further in view of Balakathiresan et al. (Journal of Neurotrauma 2012, cited on IDS).
The teachings of Maheshwari et al. and Boone et al. are described in the previous rejection. Maheshwari et al. teach a method of diagnosing mild TBI in a subject by measuring the expression of one or more miRNAs, but do not specifically teach that let-7i-5p is a biomarker for mild TBI.
Balakathiresan et al. teach that microRNAs have emerged as novel serum diagnostic biomarkers for various diseases. Balakathiresan et al. studied the effect of blast overpressure (BOP) injury on the microRNA signatures in the serum of rats. The intensity of BOP used has been shown to cause concussion and mild TBI which closely resembles clinical symptoms of a blast injury. Blood and cerebrospinal fluid were collected at various time points after injury, and microRNA modulation was analyzed using real-time PCR. Five microRNAs, including let-7i, were significantly modulated in the serum samples of these animals at three time points post-injury. The person of ordinary skill would immediately recognize that let-7i can refer to either let-7i-5p or let-7i-3p. Balakathiresan et al. also found that the levels of microRNA let-7i are also elevated in cerebrospinal fluid post-blast wave exposure. Balakathiresan et al. conclude the presence of microRNA in both serum and cerebrospinal fluid immediately after injury makes microRNA let-7i an ideal candidate for further studies of biomarkers in TBI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/           Primary Examiner, Art Unit 1635